Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer air outlet receiving airflow supplied from the combined outlet (Claim 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 3 and 6, the leftmost instance of 106 should be 92.  Also, in Figure 6, the leftmost instance of 86 should be 84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Objections
Claim 1, line 15-17 is objected to because of the following informalities:  “a combined outlet receiving the exhausted turbine airflow from the turbine outlet and the compressor outlet intermixing the exhausted compressor airflow and passing the mixed airflow downstream to be delivered to an aircraft” should be - -a combined outlet receiving the exhausted turbine airflow from the turbine outlet and the exhausted compressor airflow from the compressor outlet, intermixing the exhausted turbine airflow and the exhausted compressor airflow, and passing a mixed airflow downstream to be delivered to the aircraft- -.  Appropriate correction is required.
Claim 1, line 19; claim 9, line 25 is objected to because of the following informalities:  “receiving airflow supplied” should be - -receiving the mixed airflow supplied- -.  Appropriate correction is required.
Claim 6, line 2 is objected to because of the following informalities:  “the mixed airflow” should be - -a common conduit airflow- -.  Appropriate correction is required.
Claim 8, line 2; claim 16, line 2 is objected to because of the following informalities:  “cooling airflow” should be - -cooling the common conduit airflow- -.  Appropriate correction is required.
Claim 9, line 21-23 is objected to because of the following informalities:  “a combined outlet receiving airflow from the turbine outlet and the compressor outlet intermixing airflow and passing the mixed airflow downstream to be delivered to an aircraft” should be - - a combined outlet receiving the airflows from the turbine outlet and the compressor outlet, intermixing the airflows, and passing a mixed airflow downstream to be delivered to an aircraft- -.  Appropriate correction is required.
Claim 13, line 3 is objected to because of the following informalities:  “airflow is drawn” should be - -a low pressure airflow is drawn- -.  Appropriate correction is required.
Claim 13, line 5 is objected to because of the following informalities:  “airflow is not drawn” should be - -the low pressure airflow is not drawn- -.  Appropriate correction is required.
Claim 14, line 2; claim 17, line 29 is objected to because of the following informalities:  “control airflow” should be - -control a common conduit airflow- -.  Appropriate correction is required.
Claim 17, line 15-16 is objected to because of the following informalities:  “a compressor outlet intermixing into a mixed airflow and passing the mixed airflow downstream to be delivered to an aircraft” should be - -a compressor outlet, intermixing into a mixed airflow, and passing the mixed airflow downstream to be delivered to the aircraft- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 18-19 and claim 9, line 24-25 recite “the buffer air outlet receiving airflow supplied from the combined outlet”.  The specification as well as the Figures do not describe or show the buffer air outlet receiving airflow from the combined outlet.  The specification and Figures describe and show the buffer air outlet receiving airflow from either the low pressure tap or the compressor outlet.  For these reasons, this claim limitation is considered new matter.
Claim 3, line 1-2 and claim 11, line 1-2 recite “the buffer air outlet is within the housing and downstream of both the compressor section and the turbine section of the turbocompressor”.  The specification as well as the Figures do not describe or show the buffer air outlet downstream of the turbine section.  The specification and Figures describe and show the buffer air outlet being downstream of the compressor section.  For these reasons, this claim limitation is considered new matter.
Claims dependent thereon are rejected for the same reasons.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites the limitation “a combined outlet” which renders the claim indefinite because it is unclear if this is the downstream outlet recited in claim 1, line 6.  The Figures of the instant application show the low pressure tap leading to the compressor section of the turbocompressor or to the combined outlet, so that the combined outlet is the downstream outlet.  Furthermore, claim 4 and Paragraph 0012 of the instant application state that a bypass passage (which is the first passage recited in claim 1, line 6) is between the low pressure tap and the combined outlet, so that the downstream outlet is the combined outlet. 
Claim 4, line 2 recites “a bypass passage” which renders the claim indefinite because it is unclear if this is the first passage recited in claim 1, line 6. The Figures of the instant application show the low pressure tap leading to the compressor section of the turbocompressor or to the combined outlet via a bypass passage, so that the bypass passage is the first passage.  Again, claim 4 and Paragraph 0012 of the instant application state that a bypass passage is between the low pressure tap and combined outlet, so that the first passage is the bypass passage.
Claim 9, line 21 recites the limitation “a combined outlet” which renders the claim indefinite because it is unclear if this is the downstream outlet recited in claim 9, line 11-12.  The Figures of the instant application show the low pressure tap leading to the compressor claim 12 and Paragraph 0012 of the instant application state that a bypass passage (which is the first passage recited in claim 9, line 11) is between the low pressure tap and the combined outlet, so that the downstream outlet is the combined outlet. 
Claim 12, line 2 recites “a bypass passage” which renders the claim indefinite because it is unclear if this is the first passage recited in claim 9, line 11. The Figures of the instant application show the low pressure tap leading to the compressor section of the turbocompressor or to the combined outlet via a bypass passage, so that the bypass passage is the first passage.  Again, claim 12 and Paragraph 0012 of the instant application state that a bypass passage is between the low pressure tap and combined outlet, so that the first passage is the bypass passage.
Claim 17, line 15 recites the limitation “a combined outlet” which renders the claim indefinite because it is unclear if this is the downstream outlet recited in claim 17, line 6.  The Figures of the instant application show the low pressure tap leading to the compressor section of the turbocompressor or to the combined outlet, so that the combined outlet is the downstream outlet.  Furthermore, Paragraph 0012 of the instant application states that a bypass passage (which is the first passage recited in claim 17, line 6) is between the low pressure tap and the combined outlet, so that the downstream outlet is the combined outlet. 
Claim 17, line 20-21 recites “a bypass passage” which renders the claim indefinite because it is unclear if this is the first passage recited in claim 17, line 6.  The Figures of the instant application show the low pressure tap leading to the compressor section of the turbocompressor or to the combined outlet via a bypass passage, so that the bypass passage is the first passage.  Again, Paragraph 0012 of the instant application state that a bypass passage is between the low pressure tap and combined outlet, so that the first passage is the bypass passage.

Claims dependent thereon are rejected for the same reasons.

Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hipsky et al (US 20130174573) discloses a similar environmental system for an aircraft
Mackin et al (US 20160369705) discloses a turbocompressor having two outlets 
Suciu (US 20130098059) discloses a turbocompressor feeding an engine buffer air system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741